Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 has been considered by the examiner.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  in line 2 of each claim, the examiner suggests that “low-refractivity-index” be changed to “low-refractive-index” in order to match the terminology used throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2017/0017023) (hereafter Sugiyama).
Regarding claim 1, Sugiyama discloses a near-infrared cut-off filter (see at least the title), comprising: a transparent substrate that is formed of glass (see at least paragraph [0054], where the near-infrared absorbing glass substrate 11 is the transparent substrate) containing iron atoms (see at least paragraph [0064], where iron oxide (Fe2O3) can be added to the glass); and a resin layer formed on at least one main surface of the transparent substrate to absorb light of a specific wavelength (see at least paragraph [0027], where the near-infrared absorbing layer comprises a near-infrared absorbing dye and a transparent resin).
Sugiyama also discloses that the transparent substrate transmits light in the visible (450 nm to 600 nm) and absorbs light in the near-infrared (700 nm to 1100 nm) (see at least paragraph [0054]) and provides a transmittance curve for the entire near-infrared cut-off filter with a half-value wavelength of 647 nm (see at least paragraph [0292] and Fig. 7A).
Sugiyama does not specifically disclose that the transparent substrate has a half-value wavelength of greater than 630 nm on a long wavelength side of a transmittance curve and an average transmittance of 1% or less in a wavelength region of 1000 to 1200 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the transparent substrate having a half-value wavelength of greater than 630 nm on a long wavelength side of a transmittance curve and an average transmittance of 1% or less in a wavelength region of 1000 to 1200 nm include ensuring sufficient transmittance in the visible and sufficient absorption in the near-infrared.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Sugiyama so that the transparent substrate has a half-value wavelength of greater than 630 nm on a long wavelength side of a transmittance curve and an average transmittance of 1% or less in a wavelength region of 1000 to 1200 nm for the purpose of ensuring sufficient transmittance in the visible and sufficient absorption in the near-infrared.
Regarding claim 2, Sugiyama discloses all of the limitations of claim 1.
Sugiyama also discloses that the inclusion of iron oxide in the glass of the transparent substrate increases ultraviolet absorption (see at least paragraph [0064]) and provides a transmittance curve for the entire near-infrared cut-off filter with a half-value wavelength on a short wavelength side of about 400 nm and a half-value wavelength on a long wavelength side of 647 nm (see at least paragraph [0292] and Fig. 7A).
Sugiyama does not specifically disclose that a half-value wavelength on a short wavelength side of a transmittance curve of the transparent substrate is 300 to 420 nm, and a half-value wavelength on a long wavelength side thereof is 630 to 750 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a half-value wavelength on a short wavelength side of a transmittance curve of the transparent substrate being 300 to 420 nm, and a half-value wavelength on a long wavelength side thereof being 630 to 750 nm include ensuring sufficient transmittance in the visible and sufficient absorption in the near-infrared and ultraviolet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Sugiyama so that a half-value wavelength on a short wavelength side of a transmittance curve of the transparent substrate is 300 to 420 nm, and a half-value wavelength on a long wavelength side thereof is 630 to 750 nm for the purpose of ensuring sufficient transmittance in the visible and sufficient absorption in the near-infrared and ultraviolet.

Regarding claim 3, Sugiyama discloses all of the limitations of claim 1.
Sugiyama also discloses that the resin layer comprises a transparent resin; and a dye uniformly dispersed in the transparent resin (see at least paragraph [0072]).
Regarding claim 4, Sugiyama discloses all of the limitations of claim 3.
Sugiyama also discloses that the dye comprises an ultraviolet absorbing dye (see at least paragraph [0072]) having a maximum absorption wavelength of 350 to 400 nm (see at least paragraph [0130]); and a first near-infrared absorbing dye (see at least paragraph [0072]) having a maximum absorption wavelength of 650 to 750 nm (see at least paragraph [0077]).
Regarding claim 5, Sugiyama discloses all of the limitations of claim 4.
Sugiyama also discloses that an additional near-infrared or infrared absorbent can be added to the resin of the near-infrared absorbing layer (see at least paragraphs [0187] and [0189]).
Sugiyama does not specifically disclose that the second near-infrared absorbing dye has a maximum absorption wavelength of 750 to 950 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the second near-infrared absorbing dye having a maximum absorption wavelength of 750 to 950 nm include extending the absorption of the filter further into the infrared spectrum, thus improving the efficiency of the filter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Sugiyama so that the second near-infrared absorbing dye has a maximum absorption wavelength of 750 to 950 nm for the purposes of extending the absorption of the filter further into the infrared spectrum, thus improving the efficiency of the filter.	
Regarding claim 6, Sugiyama discloses all of the limitations of claim 1.
Sugiyama also discloses that the resin layer comprises one or more selected from Ti atom, Zr atom and Al atom (see at least paragraphs [0187] and [0193], where titanium oxide can be used as an inorganic ultraviolet absorbent and comprises Ti atoms), together with Si atom (see at least paragraphs [0187] and [0195], where silane coupling agent has Si atoms).
Regarding claim 7, Sugiyama discloses all of the limitations of claim 1.
Sugiyama also discloses a bonding layer is provided between the transparent substrate and the resin layer so as to improve adhesion of the resin layer to the transparent substrate (see at least Fig. 3 and paragraph [0241], where dielectric layer 15 is a bonding layer provided between the transparent substrate 11 and the resin layer 12).
Regarding claim 8, Sugiyama discloses all of the limitations of claim 7.
Sugiyama also discloses that the bonding layer has a single-layer structure comprising one or more selected from Ti atom, Zr atom and Al atom, together with Si atom (see at least paragraph [0248], where the dielectric layer can be a single film containing SiO2 and Al2O3).
Regarding claim 9, Sugiyama discloses all of the limitations of claim 8.
Sugiyama also discloses that in the bonding layer, a ratio of the total number of atoms of Ti atom, Zr atom and Al atom to the total number of atoms of Si atom, Ti atom, Zr atom and Al atom is greater than 0 atomic% and 33.3 atomic% or less (see at least paragraph [0248], where the mass ratio of SiO2 to Al2O3 is in the range of 80:20 to 99:1).
Regarding claim 10, Sugiyama discloses all of the limitations of claim 1.
Sugiyama also discloses that a first antireflection film is formed on the resin layer, and a second antireflection film is formed on another main surface of the transparent substrate (see at least Fig. 3 and paragraph [0213], where the first and second dielectric multilayer films 13 and 14 can be used an antireflection films).
Regarding claim 11, Sugiyama discloses all of the limitations of claim 10.
Sugiyama also discloses that the near-infrared cut-off filter has a half-value wavelength of 385 to 420 nm on a short wavelength side of a transmittance curve, and a half-value wavelength of 600 to 680 nm on a long wavelength side thereof (see at least Figs. 7A-7C and paragraph [0292], where the filter has a half-value wavelength on a short wavelength side of about 400 nm and a half-value wavelength on a long wavelength side of 647 nm).
Regarding claim 12, Sugiyama discloses all of the limitations of claim 10.
Sugiyama also discloses that each of the first and second antireflection films is formed of a multilayer dielectric film having a thickness of 500 nm or less (see at least paragraph [0220] and paragraph [0296], where the thickness is preferably 0.1 to 1 µm when the dielectric multilayer film is used as an antireflection layer and 340 nm is given as a specific example).
Regarding claim 13, Sugiyama discloses all of the limitations of claim 12.
Sugiyama also discloses that the number of layers constituting the multilayer dielectric film is 10 or less (see at least paragraphs [0219] and [0296], where the number of layers is preferably 2 to 80, the number of layers is preferred to be as small as possible, and 7 layers is given as a specific example).
Regarding claim 14, Sugiyama discloses all of the limitations of claim 12.
Sugiyama also discloses that the multilayer dielectric film is formed by alternately laminating a low-refractivity-index dielectric film formed of a material having a refractive index of 1.1 to 1.5, and a high-refractive- index dielectric film formed of a material having a refractive index of 2.0 to 2.5 (see at least paragraphs [0215]-[0217]).
Regarding claim 16, Sugiyama discloses all of the limitations of claim 1.
Sugiyama also discloses that the transparent substrate has a thickness of 0.01 to 1.5 mm (see at least paragraph [0066], where the thickness of the glass substrate is more preferably 0.05 to 1 mm from the point of weight reduction and strength).
Regarding claim 17, Sugiyama discloses all of the limitations of claim 1.
Sugiyama also discloses an image device, comprising a solid-state imaging device; and the near-infrared cut-off filter according to claim 1 (see at least the abstract and Fig. 4).
Regarding claim 18, Sugiyama discloses all of the limitations of claim 17.
Sugiyama also discloses that the near-infrared cut-off filter is disposed immediately in the front of the solid-state imaging device to function as a cover glass (see at least Fig. 4 and paragraph [0069]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2017/0017023) (hereafter Sugiyama) as applied to claim 12 above, and further in view of Okuno (US 2019/0116300) (hereafter Okuno).
Regarding claim 15, Sugiyama discloses all of the limitations of claim 12.
Sugiyama also discloses that the multilayer dielectric film is formed by alternately laminating a low-refractive-index dielectric film and a high-refractive-index dielectric film (see at least paragraph [0215]).
Sugiyama does not specifically disclose that the low-refractive-index dielectric film is formed of a material having a refractive index of 1.1 to 1.3, and the high-refractive-index dielectric film is formed of a material having a refractive index of 1.4 to 1.6.
However, Okuno teaches a multilayer dielectric film comprising a low-refractive-index dielectric film formed of a material having a refractive index of 1.1 to 1.3, and the high-refractive-index dielectric film is formed of a material having a refractive index of 1.4 to 1.6 (see at least paragraphs [0025] and [0027], where the low refractive index layer has a refractive index of 1.1 to 1.3 and the medium refractive index can be 1.45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Sugiyama to include the teachings of Okuno so that the low-refractive-index dielectric film is formed of a material having a refractive index of 1.1 to 1.3, and the high-refractive-index dielectric film is formed of a material having a refractive index of 1.4 to 1.6 for the purpose of using known materials in order to optimize the antireflection properties of the multilayer dielectric film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.B./             Examiner, Art Unit 2872                

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872